Exhibit 10.3

SERIES B CONVERTIBLE PREFERRED STOCK PURCHASE AGREEMENT

This SERIES B CONVERTIBLE PREFERRED STOCK PURCHASE AGREEMENT (this “Agreement”),
dated as of May 17, 2019, is entered into by and between NextDecade Corporation,
a Delaware corporation (“NextDecade” or the “Company”), and each of the parties
set forth on the signature pages hereto under the heading “Purchasers” (the
“Purchasers”).  NextDecade and the Purchasers are referred to herein
individually as a “Party” and collectively as the “Parties.”

RECITALS:

WHEREAS, the Company has commenced a convertible preferred equity and warrant
offering (the “Series B Preferred Equity Offering”), pursuant to which the
Company has offered the Purchasers an opportunity to purchase shares of Series B
Preferred Stock (as defined herein), together with certain associated Warrants
(as defined herein), substantially on the terms and conditions set forth in the
Certificate of Designations of Series B Convertible Preferred Stock of
NextDecade Corporation attached to this Agreement as Exhibit C (the “Certificate
of Designation”); and

WHEREAS, the Company desires to sell to the Purchasers, and the Purchasers
desire to purchase from the Company, Series B Preferred Stock, together with
associated Warrants, as more fully set forth herein.

NOW, THEREFORE, in consideration of the premises and the mutual agreements
contained herein, and for other good and valuable consideration the receipt and
sufficiency of which are hereby acknowledged, the Parties agree as follows:

Section 1.        DEFINITIONS.  As used in this Agreement, the following terms
shall have the following meanings:

“Addendum” has the meaning assigned to it in Section 10.9.

“Affiliate” means, with respect to any specified Person, any other Person that
directly, or indirectly through one or more intermediaries, controls, is
controlled by, or is under common control with, such specified Person.

“Agreement” has the meaning assigned to it in the preamble hereto; it includes
the Exhibits and Schedules hereto.

“Assumption Agreement” has the meaning assigned to it in Section 10.9.

“Business Day” means any day that is not a Saturday, a Sunday or other day on
which banks are required or authorized by Law to be closed in the City of New
York.

“Certificate of Designations” has the meaning assigned to it in the Recitals
hereto.

“Charter Documents” means, collectively, the certificate of incorporation,
articles of incorporation, bylaws, certificate of designations or board
resolutions establishing the terms of any security, certificate of formation,
operating agreement, limited liability company agreement and similar formation
or organizational documents of any entity.

“Closing” has the meaning assigned to it in Section 2.4.

“Closing Actions” has the meaning assigned to it in Section 2.6.








“Closing Date” means May 24, 2019.

“Code” means the Internal Revenue Code of 1986.

“Common Stock” means the common stock of the Company, $0.0001 par value.

“Company” has the meaning assigned to it in the preamble hereto.

“Company Benefit Plan” means each (i) “employee benefit plan” within the meaning
of Section 3(3) of ERISA, (ii) other benefit and compensation plan, contract,
policy, program,  practice, arrangement or agreement, including, but not limited
to, pension, profit-sharing,  savings, termination, executive compensation,
phantom stock, change-in-control, retention,  salary continuation, vacation,
sick leave, disability, death benefit, insurance, hospitalization,  medical,
dental, life (including all individual life insurance policies as to which the
Company or its Subsidiaries are the owners, the beneficiaries, or both),
employee loan, educational assistance,  fringe benefit, deferred compensation,
retirement or post-retirement, severance, equity or equity-based, incentive and
bonus plan, contract, policy, program, practice, arrangement or agreement,  and
(iii) other employment, consulting or other individual agreement, plan,
practice, policy,  contract, program, and arrangement, in each case, (x) which
is sponsored or maintained by the  Company or any of its ERISA Affiliates in
respect of any current or former employees, directors,  independent contractors,
consultants or leased employees of the Company or any of its  Subsidiaries or
(y) with respect to which the Company or any of its Subsidiaries has any actual
or potential liability.

“Control” (including the terms “control” “controlled by” and “under common
control with”), with respect to the relationship between or among two or more
Persons, means the possession, directly or indirectly or as trustee, personal
representative or executor, of the power to direct or cause the direction of the
affairs, policies or management of a Person, whether through the ownership of
voting securities, as trustee, personal representative or executor, by contract,
credit arrangement or otherwise.

“Encumbrance” means any security interest, pledge, mortgage, lien, claim,
option, charge, restriction or encumbrance.

“Environmental Claim” means any claim, action, cause of action, suit,
proceeding, investigation, Order, demand or notice by any Person alleging
liability (including liability for investigatory costs, cleanup costs,
governmental response costs, natural resources damages, property damages,
personal injuries, attorneys’ fees, fines or penalties) arising out of, based
on, resulting from or relating to (a) the presence or Release of, or exposure
to, any  Hazardous Materials; (b) circumstances forming the basis of any
violation, or alleged violation, of any Environmental Law; or (c) any other
matters covered or regulated by, or for which liability is imposed under,
Environmental Laws.

“Environmental Laws” means all applicable Laws relating to pollution, the
protection, restoration or remediation of or prevention of harm to the
environment or natural resources (including plant and animal species), or the
protection of human health and safety, including Laws relating to: (i) the
exposure to, or Releases or threatened Releases of, Hazardous Materials; (ii)
the generation, manufacture, processing, distribution, use, treatment,
containment, disposal, storage, transport or handling of Hazardous Materials; or
(iii) recordkeeping, notification, disclosure and reporting requirements
respecting Hazardous Materials

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.

“ERISA Affiliate” means any Person (whether or not incorporated) that together
with the Company or any of its Subsidiaries is treated as a single employer
within the meaning of Section 414 of the Code.



2




“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time, and the rules and regulations promulgated thereunder, or any successor
statute.

“Final Order” means a final, nonappealable Order of a court of competent
jurisdiction.

“Fundamental Representations” means (i) with respect to the Company, those
representations and warranties of the Company set forth in Sections 3.1
 (Organization and Qualification; Subsidiaries), 3.2  (Authorization;
Enforcement; Validity), 3.3  (No Conflicts), 3.4  (Consents and Approvals), 3.5
 (Capitalization) and 3.6  (Valid Issuance), and (ii) with respect to the
Purchasers, those representations and warranties of the Purchasers set forth in
Sections 4.1  (Organization and Qualification), 4.2  (Authorization;
Enforcement; Validity), 4.3  (No Conflicts) and 4.4  (Consents and Approvals).

“Governmental Authority” means any federal, national, supranational, foreign,
state, provincial, local, county, municipal or other government, any
governmental, regulatory or administrative authority, agency, department,
bureau, board, commission or official or any quasi-governmental or private body
exercising any regulatory, taxing, importing or other governmental or
quasi-governmental authority, or any court, tribunal, judicial or arbitral body,
or any Self-Regulatory Organization.

“Hazardous Materials” means: (a) any hazardous materials, hazardous wastes,
hazardous substances, toxic wastes, solid wastes, and toxic substances as those
or similar terms are defined under any Environmental Laws; (b) any asbestos or
asbestos containing material; (c) polychlorinated biphenyls (“PCBs”), or PCB
containing materials or fluids; (d) radon; (e) any petroleum, petroleum
hydrocarbons, petroleum products, crude oil and any fractions or derivatives
thereof; and (f) any other substance, material, chemical, waste, pollutant, or
contaminant that, whether by its nature or its use, or exposure to is subject to
regulation or could give rise to liability under any Laws relating to pollution,
waste, human health and safety, or the environment.

“Indemnified Party” means the Purchasers, each of their Affiliates, and each of
their respective directors, managers, officers, principals, partners, members,
equity holders (regardless of whether such interests are held directly or
indirectly), trustees, controlling persons, predecessors, successors and
assigns, Subsidiaries, employees, agents, advisors, attorneys and
representatives.

“Insolvency Event” means, with respect to any Person, the occurrence of any of
the following:

(a) such Person shall (A) (i) voluntarily commence any proceeding or file any
petition seeking relief under Title 11 of the United States Code, Sections 101
et. seq. (the “Bankruptcy Code”) or any other federal, state or foreign
bankruptcy, insolvency, liquidation or similar Law, (ii) consent to the
institution of, or fail to contravene in a timely and appropriate manner, any
such proceeding or the filing of any such petition, (iii) apply for or consent
to the appointment of a receiver, trustee, custodian, sequestrator or similar
official for such Person or for a substantial part of its property or assets,
(iv) file an answer admitting the material allegations of a petition filed
against it in any such proceeding, (v) make a general assignment for the benefit
of creditors or (vi) take any action for the purpose of effecting any of the
foregoing or (B) such Person shall become unable, admit in writing its inability
or fail generally to pay its debts as they become due; or

(b) an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (A) relief in respect of such Person or of a substantial
part of the property or assets of such Person, under the Bankruptcy Code or any
other federal, state or foreign bankruptcy, insolvency, receivership or similar
Law, (B) the appointment of a receiver, trustee, custodian, sequestrator or
similar official for such Person or for a substantial part of the property of
such Person or (C) the winding-up or liquidation of such Person; and such
proceeding or petition shall continue undismissed for sixty (60) days or an
order or decree approving or ordering any of the foregoing shall have been
entered.



3




“Intellectual Property” means the following intellectual property rights, both
statutory and common law rights, if applicable: (a) copyrights and registrations
and applications for registration thereof, (b) trademarks, service marks, trade
names, slogans, domain names, logos, trade dress, and registrations and
applications for registrations thereof, (c) patents, as well as any reissued and
reexamined patents and extensions thereto, and any patent applications,
continuations, continuations in part and divisional applications and patents
issuing therefrom, and (d) trade secrets and confidential information, including
ideas, designs, concepts, compilations of information, methods, techniques,
procedures, processes and other know-how, whether or not patentable.

“Knowledge” means with respect to the Company, the actual knowledge after due
inquiry of the persons set forth on Schedule 1.1(a).

“Law” means any federal, national, supranational, foreign, state, provincial,
local, county, municipal or similar statute, law, common law, guideline, policy,
ordinance, regulation, rule, code, constitution, treaty, requirement, judgment
or judicial or administrative doctrines enacted, promulgated, issued, enforced
or entered by any Governmental Authority.

“Material Adverse Effect”  means any effect, change, event, occurrence,
development, or state of facts that, individually or in the aggregate with all
other such effects, changes, events, occurrences, developments, or states of
fact, (A) has had, or would reasonably be expected to have, a material adverse
effect on the business, assets, liabilities, condition (financial or otherwise),
or results of operations of the Company and its Subsidiaries, taken as a whole
or (B) would, or would reasonably be expected to, prevent or materially impair
the ability of the Company to consummate the transactions contemplated by this
Agreement, but expressly excluding in the case of the foregoing clause (A) any
such effect, change, event, occurrence, development, or state of facts, either
alone or in combination, to the extent arising out of or resulting from:

(a)            the execution or delivery of this Agreement, the consummation of
the transactions contemplated by this Agreement or the public announcement or
other publicity with respect to any of the foregoing; provided, however, that
the exception set forth in this clause (a) shall not apply to the
representations and warranties set forth in clauses (b) and (c) of Section 3.3
or to the representations and warranties set forth in Section 3.4;

(b)            general economic conditions (or changes in such conditions) in
the United States or conditions in the global economy generally that do not
affect the Company and its Subsidiaries, taken as a whole, disproportionately as
compared to other similarly situated participants in the liquefied natural gas
export industry (in which case only such disproportionate impact shall be
considered);

(c)            changes in the trading price or trading volume of the Common
Stock.

(d)            conditions (or changes in such conditions) generally affecting
the liquefied natural gas export industry that do not affect the Company and its
Subsidiaries, taken as a whole, disproportionately as compared to other
similarly situated participants in the liquefied natural gas export industry (in
which case only such disproportionate impact shall be considered);

(e)            conditions (or changes in such conditions) in the financial
markets, credit markets or capital markets in the United States or any other
country or region, including (i) changes in interest rates in the United States
or any other country and changes in exchange rates for the currencies of any
countries or (ii) any suspension of trading in securities (whether equity, debt,
derivative or hybrid securities) generally (other than a suspension of the
trading of the Company’s Common Stock, which constitutes a Material Adverse
Effect, provided such suspension is not part of a broader suspension of
securities) on any securities exchange or over-the-counter market operating in
the United States or any other country or region in each

4




case, that do not affect the Company as a whole disproportionately as compared
to other similarly situated participants in the liquefied natural gas export
industry (in which case only such disproportionate impact shall be considered); 

(f)             any actions taken or omitted to be taken at the written request
or with the written consent of the Purchasers; or

(g)            any changes in any Laws or any accounting regulations or
principles that do not affect the Company, taken as a whole, disproportionately
as compared to other similarly situated participants in the liquefied natural
gas export industry (in which case only such disproportionate impact shall be
considered).

Notwithstanding any provision of the preceding sentence to the contrary, the
occurrence of an Insolvency Event in respect of the Company or any Subsidiary of
the Company shall be deemed to constitute a Material Adverse Effect.

“Material Contracts” means all “material contracts” of the Company within the
meaning of Item 601 of Regulation S-K of the SEC.

“NextDecade” has the meaning assigned to it in the preamble hereto.

“OFAC” means the Office of Foreign Assets Control of the U.S. Department of the
Treasury.

“Offering Documents” means, collectively, all agreements, documents, or
instruments related to or in connection with the Series B Preferred Equity
Offering, including this Agreement and any other documents or exhibits related
to or contemplated in the foregoing.

“Order” means any order, writ, judgment, injunction, decree, ruling, directive,
stipulation, determination or award made, issued or entered by or with any
Governmental Authority, whether preliminary, interlocutory or final.

“Party” or “Parties” has the meaning assigned to it in the preamble hereto.

“Person” means any individual, partnership, firm, corporation, limited liability
company, association, joint venture, trust, Governmental Authority,
unincorporated organization or other entity, as well as any syndicate or group
that would be deemed to be a person under Section 13(d)(3) of the Exchange Act.

“Permits” means all permits, consents, approvals, registrations, licenses,
authorizations, qualifications and filings with and under all federal, state,
local or foreign Laws and Governmental Authorities.

“Purchase Price” has the meaning assigned to it in Section 2.2.

“Purchasers” has the meaning assigned to it in the preamble hereto.

“Purchaser Default” means the failure by the Purchasers to deliver and pay the
Purchase Price to be paid pursuant to this Agreement.

“Purchaser Material Adverse Effect” means any event, circumstance, development,
change or effect that, individually or in the aggregate with all other events,
circumstances, developments, changes or effects, has or would reasonably be
expected to prevent, materially delay or materially impair the ability of the
Purchasers to consummate the transactions contemplated hereby.



5




“Purchaser Rights Agreement” means the Purchaser Rights Agreement, in
substantially the form attached hereto as Exhibit G.

“Purchaser Termination” means the termination of this Agreement by the
Purchasers.

“Purchaser Termination Event” has the meaning assigned to it in Section 8(a).

“Registration Rights Agreement” means the Registration Rights Agreement, in
substantially the form attached hereto as Exhibit F.

“Release” means any release, spill, emission, discharge, leaking, pouring,
dumping or emptying, pumping, injection, deposit, disposal, dispersal, leaching
or migration into the indoor or outdoor environment (including, without
limitation, soil, ambient air, surface water, groundwater and surface or
subsurface strata) or into or out of any property, including the movement of
Hazardous Materials through or in the air, soil, surface water, groundwater or
property.

“Sanctioned Person” means any Person that is the target of Sanctions, including,
(a) any Person listed in any Sanctions related list of designated Persons
maintained by OFAC or the U.S. Department of State, by the United Nations
Security Council, the European Union or Her Majesty’s Treasury of the United
Kingdom, (b) any Person located, organized or resident in a Sanctioned
Territory, or (c) any Person directly or indirectly owned or controlled by any
such Person or Persons described in the foregoing clauses (a) and (b).

“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by relevant Governmental Authorities,
including, but not limited those administered by the U.S. government through
OFAC or the U.S. Department of State, the United Nations Security Council, the
European Union or Her Majesty’s Treasury of the United Kingdom.

“SEC” has the meaning assigned to it in Section 3.7(a).

“SEC Reports” has the meaning assigned to it in Section 3.7(a).

“Securities Act” means the Securities Act of 1933, as amended from time to time,
and the rules and regulations promulgated thereunder, or any successor statute.

“Self-Regulatory Organization” means any securities exchange, futures exchange,
contract market, any other exchange or corporation or similar self-regulatory
body or organization applicable to a Party to this Agreement.

“Series B Preferred Equity Offering” has the meaning assigned to it in the
Recitals hereto. 

“Series B Preferred Stock” means the Series B Convertible Preferred Stock of the
Company (including any Series B Preferred Stock issued in respect of dividend
payments thereon).

“Subsidiary” means, with respect to any Person, any other Person of which the
first Person owns, directly or indirectly, securities or other ownership
interests having voting power to elect a majority of the board of directors or
other Persons performing similar functions for such Person (or, if there are no
such voting interests, more than 50% of the equity interests allowing for
effective control of the second Person).

“Survival Period” has the meaning assigned to it in Section 10.3.



6




“Tax” (and, with correlative meaning, “Taxes” and “Taxable”) means: (a) any
taxes, customs, duties, charges, fees, levies, penalties or other assessments,
fees and other governmental charges imposed by any Governmental Authority,
including, but not limited to, income, profits, gross receipts, net proceeds,
windfall profit, severance, property, personal property (tangible and
intangible), production, sales, use, leasing or lease, license, excise, duty,
franchise, capital stock, net worth, employment, occupation, payroll,
withholding, social security (or similar), unemployment, disability, payroll,
fuel, excess profits, occupational, premium, severance, estimated, alternative
or add-on minimum, ad valorem, value added, turnover, transfer, stamp or
environmental tax, or any other tax, custom, duty, fee, levy or other like
assessment or charge of any kind whatsoever, together with any interest,
penalty, addition to tax, or additional amount attributable thereto; and (b) any
liability for the payment of amounts with respect to payment of a type described
in clause (a), including (i) as a result of being a member of an affiliated,
consolidated, combined or unitary group, (ii) as a result of succeeding to such
liability as a result of merger, conversion or asset transfer or (iii) as a
result of any obligation under any Tax sharing, Tax allocation, Tax indemnity,
or similar agreement or arrangement.

“Tax Representations” means those representations and warranties of the Company
set forth in Section 3.19.

“Tax Returns” means any return, report, statement, information return or other
document (including any amendments thereto and any related or supporting
information) filed or required to be filed with any Governmental Authority in
connection with the determination, assessment, collection or administration of
any Taxes or the administration of any laws, regulations or administrative
requirements relating to any Taxes.

“Treasury Regulations” means the regulations promulgated under the Code, by the
United States Department of the Treasury, as such regulations may be amended
from time to time.  All references herein to specific sections of the
regulations shall be deemed also to refer to any corresponding provisions of
succeeding regulations, and any reference to temporary regulations shall be
deemed also to refer to any corresponding provisions of final regulations.

“Warrants” means detached warrants in the form attached hereto as Exhibit D. 

Section 2.        AGREEMENT TO SELL AND PURCHASE.

2.1       Sale and Purchase of Shares.  Subject to the terms of this Agreement,
at the Closing, the Company hereby agrees to issue and sell to the Purchasers,
and the Purchasers hereby agree, severally and not jointly, to purchase from the
Company, an aggregate amount of 3,300 shares of Series B Preferred Stock,
together with the associated Warrants, free and clear of all Encumbrances, in
the amounts, with respect to each such Purchaser, set forth on Schedule A
hereto.

2.2       Purchase Price. The purchase price for the Series B Preferred Stock to
be purchased by the Purchasers hereby shall be $1,000 per share (the “Purchase
Price”) such that the aggregate purchase price to be paid by the Purchasers
shall be $3,300,000.

2.3       Origination Fee.  Subject to the terms of this Agreement, at the
Closing, the Company hereby agrees to issue to the Purchasers 66 additional
shares of Series B Preferred Stock (but excluding the associated Warrants),
representing an origination fee in an aggregate amount equal to $66,000 or
approximately two percent (2%) of the Purchase Price, free and clear of all
Encumbrances, in the amounts, with respect to each such Purchaser, set forth on
Schedule A hereto.

2.4       Closing.  Subject to the terms of this Agreement, the closing of the
transactions contemplated hereby (the “Closing”) will occur on the Closing Date,
unless otherwise agreed by the mutual consent of the

7




Parties.  The Closing shall take place at the offices of NextDecade Corporation,
1000 Louisiana Street, Suite 3900, Houston, Texas 77002 or such other place as
the Parties mutually agree.  The Parties agree that the Closing may occur via
delivery of facsimiles or photocopies of the applicable Offering Documents.
Unless otherwise provided herein, all proceedings to be taken and all documents
to be executed and delivered by all Parties at the Closing will be deemed to
have been taken and executed simultaneously, and no proceedings will be deemed
to have been taken nor documents executed or delivered until all have been
taken, executed and delivered.

2.5       Rounding of Shares. The number of shares of Series B Preferred Stock
issued to each Purchaser pursuant to the terms of this Agreement shall be
rounded in accordance with the terms of the Certificate of Designations to avoid
fractional shares.

2.6       Actions at the Closing. At the Closing, each Purchaser and the Company
(as applicable) shall take or cause to be taken the following actions (“Closing
Actions”):

(a)            Payment of the Purchase Price.  Each Purchaser shall pay the
applicable Purchase Price in respect of the shares purchased by such Purchaser
pursuant to Section 2.1 to the Company by wire transfer of immediately available
funds to the account specified by the Company to such Purchaser in writing not
less than five (5) Business Days prior to the Closing.

(b)            Issuance of Series B Preferred Stock. The Company shall deliver
to each Purchaser a true, correct and complete certificate, or other applicable
evidence of ownership acceptable to the Purchasers, representing the shares of
Series B Preferred Stock purchased by the Purchasers pursuant to this Section 2,
duly authorized by all requisite corporate action on the part of the Company,
together with all instruments of transfer in respect of such Purchaser’s
interests in such shares, and in the form required by the Certificate of
Designation.

(c)           Warrants. The Company shall deliver to each Purchaser the
Warrants, duly authorized by all requisite corporate action on the part of the
Company, together with all instruments of transfer in respect of such
Purchaser’s interests in such Warrants.

(d)           Purchaser Rights Agreement.  The Purchasers and the Company shall
execute and deliver the Purchaser Rights Agreement.

(e)           Registration Rights Agreement.  The Purchasers and the Company
shall execute and deliver the Registration Rights Agreement.

2.7       Transfer Taxes.  All of the Series B Preferred Stock issued to the
Purchasers pursuant to this Agreement will be delivered with any and all issue,
stamp, transfer or similar taxes or duties payable in connection with such
delivery duly paid by the Company.

Section 3.        REPRESENTATIONS AND WARRANTIES OF THE COMPANY.  The Company
hereby represents and warrants to each Purchaser as of the date hereof and, with
respect to the Fundamental Representations, as of the date hereof and as of the
Closing Date (except for representations and warranties that are made as of a
specific date, which are made only as of such date), on behalf of itself and not
any other Party, as follows:

3.1       Organization and Qualification; Subsidiaries. The Company and each of
its Subsidiaries has been duly organized and is validly existing and, except as
would not reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect, is in good standing under the laws of its jurisdictions
of organization, with the requisite power and authority to own its properties
and conduct its business as currently conducted.



8




3.2       Authorization; Enforcement; Validity.  The Company has all necessary
corporate power and authority to enter into this Agreement and to carry out its
obligations hereunder, including the issuance to the Purchasers of the Series B
Preferred Stock and Warrants (and the Common Stock issuable upon the conversion
or exercise of such Series B Preferred Stock and Warrants, as applicable)
pursuant to Sections 2.1 and 2.3 of this Agreement.  The execution and delivery
by the Company of this Agreement and the performance by the Company of its
obligations hereunder, have been duly authorized by all requisite action on the
part of the Company, and no other action on the part of the Company or any of
its Subsidiaries is necessary to authorize the execution and delivery by the
Company of this Agreement or the consummation of the transactions contemplated
by this Agreement.  This Agreement has been duly executed and delivered by the
Company, and assuming due authorization, execution and delivery by each
Purchaser, this Agreement constitutes, as to each such Purchaser, the legal,
valid and binding obligation of the Company, enforceable against the Company in
accordance with its terms, subject to bankruptcy, insolvency,
reorganization, moratorium or similar Laws now or hereafter in effect relating
to creditors’ rights generally and subject to general principles of equity.

3.3       No Conflicts.  Assuming that all consents, approvals, authorizations
and other actions described in Section 3.4 have been obtained, and except as may
result from any facts or circumstances relating solely to a Purchaser, the
execution, delivery and performance by the Company of this Agreement and the
consummation of the transactions contemplated hereby do not and will not:
(a) violate, conflict with or result in the breach of the Charter Documents of
the Company or any of its Subsidiaries; (b) conflict with or violate any Law or
Order applicable to the Company or any of its Subsidiaries, or any of its or
their respective assets or properties; or (c) violate, conflict with, result in
any breach of, constitute a default (or event which with the giving of notice or
lapse of time, or both, would become a default) under, require any consent
under, or give to others any rights of termination, amendment, acceleration,
suspension, revocation or cancellation of, any note, bond, mortgage or
indenture, contract, agreement, lease, sublease, license, permit, franchise or
other instrument or arrangement to which the Company or any of its Subsidiaries
is a party or to which any of their respective assets or properties are subject,
or result in the creation of any Encumbrance on any of their respective assets
or properties, except, in the case of clauses (b) and (c), for any such
conflict, violation, breach or default that would not reasonably be expected to
have, individually or in the aggregate, a Material Adverse Effect.

3.4       Consents and Approvals.  The execution, delivery and performance by
the Company of this Agreement do not require any consent, approval,
authorization or other Order of, action by, filing with or notification to, any
Governmental Authority or any other Person under any of the terms, conditions or
provisions of any Law or Order applicable to the Company or any of its
Subsidiaries or by which any of its or their assets or properties may be bound,
any contract or agreement to which the Company or any of its Subsidiaries is a
party or by which the Company or any of its Subsidiaries may be bound, except
for any consent, approval, authorization or other Order of, action by, filing
with or notification to, any Governmental Authority or any other Person under
any of the terms, conditions or provisions of any Law or Order applicable to the
Company or any of its Subsidiaries that, if not made or obtained, would not
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect.

3.5       Capitalization.

(a)            As of the date of this Agreement, and immediately prior to the
issuance and sale of the Series B Preferred Stock (including the associated
Warrants), the capitalization of the Company and each of its Subsidiaries is set
forth in Schedule 3.5(a).

(b)            Except as set forth in Schedule 3.5(b), there are no outstanding
options, warrants, “phantom” stock rights, claims, calls, puts, convertible or
exchangeable securities or other contracts or rights of any nature obligating
the Company or any of its Subsidiaries to issue, return, redeem, repurchase,
transfer, deliver or sell equity interests or other securities or ownership
interests in the Company or any of its

9




Subsidiaries, and no Person is entitled to any preemptive or similar right with
respect to the issuance of securities or other equity interests in the Company
or any of its Subsidiaries. 

(c)            Except as set forth in Schedule 3.5(c), (x) to the Knowledge of
the Company, there are no voting agreements, voting trusts, shareholder
agreements, proxies or other similar agreements or understandings with respect
to the equity interests of the Company or any of its Subsidiaries or that
restrict or grant any right, preference or privilege with respect to the
transfer of such equity interests, and (y) there are no contracts to declare,
make or pay any dividends or distributions, whether current or accumulated, or
due or payable, on the equity interests of the Company or any of its
Subsidiaries.

(d)            Except as contemplated by Section 5.5(c), the Company has no
authorized or outstanding class of equity securities ranking as to dividends,
redemption or distribution of assets upon a liquidation senior to or pari passu
with the Series B Preferred Stock or that would otherwise constitute “Senior
Stock” (as defined in the Certificate of Designations) or “Parity Stock” (as
defined in the Certificate of Designations).

3.6       Valid Issuance.

(a)            Upon payment of the Purchase Price and the occurrence of the
Closing, the Purchasers will be the owners, of record and beneficially, of 3,366
duly and validly issued, fully paid, and non-assessable shares of Series B
Preferred Stock.  The Purchasers shall have good and valid title to such Series
B Preferred Stock, free and clear of any Encumbrances.

(b)            Assuming the accuracy of each Purchaser’s representations and
warranties set forth herein, the offer, sale and issuance of such Series B
Preferred Stock as contemplated hereby are exempt from the registration and
qualification of the Securities Act, and will be issued in compliance with all
applicable federal and state securities and blue sky laws.  Neither the Company
nor any Person acting on behalf of the Company has taken any action that would
cause the loss of such exemption.

3.7       SEC Reports; Financial Statements.

(a)            The Company has filed or furnished with the Securities and
Exchange Commission (“SEC”) all forms, reports, schedules, proxy statements
(collectively, and in each case including all exhibits and schedules thereto and
documents incorporated by reference therein and including all registration
statements and prospectuses filed with the SEC, the “SEC Reports”) required to
be filed or furnished by the Company with the SEC since July 25, 2017.  As of
its date of filing or furnishing, each SEC Report complied in all material
respects with the requirements of the Exchange Act or the Securities Act, and
none of such SEC Reports (including any and all financial statements included
therein) contained when filed or furnished (except to the extent revised or
superseded by a subsequent filing with the SEC that is publicly available prior
to the date hereof) any untrue statement of a material fact or omitted or omits
to state a material fact required to be stated therein or necessary to make the
statements made therein, in light of the circumstances under which they were
made, not misleading.

(b)            Each of the consolidated financial statements (including the
notes thereto) included in the SEC Reports (i) complied as to form required by
published rules and regulations of the SEC related thereto as of its date of
filing with the SEC, (ii) complied in all material respects with applicable
accounting requirements and the published rules and regulations of the SEC with
respect thereto, (iii) has been prepared in accordance with GAAP applied on a
consistent basis during the periods involved (except as may be indicated in the
notes thereto or otherwise permitted by the SEC on Form 10-Q or any successor
form under the Exchange Act) and (iv) presents fairly in all material respects
the consolidated financial position of

10




Company and its consolidated Subsidiaries as of the dates thereof and the
consolidated results of their operations and cash flows for the periods then
ended, subject (in the case of unaudited financial statements) to normal
year-end adjustments and any other adjustments described therein or in the notes
or schedules thereto or the absence of footnotes (none of which are material).

(c)            The unaudited balance sheet and the related unaudited statement
of operations and unaudited statement of cash flows for the Company’s most
recently filed Quarterly Report on Form 10-Q as of the date of this Agreement
(i) present fairly in all material respects the financial condition of the
Company as of such date and the results of operations for the three (3) month
period then ended and (ii) were prepared on a basis consistent with the
Company’s past practice, subject to normal year-end adjustments and the absence
of footnotes.

3.8       Undisclosed Liabilities.  Except as set forth in Schedule 3.8, and
except for liabilities included or reserved for in the unaudited consolidated
balance sheet of the Company or disclosed in the notes thereto included in the
Company’s most recently filed Quarterly Report on Form 10-Q as of the date of
this Agreement, neither the Company nor any of its Subsidiaries has incurred
liabilities, including contingent liabilities, or any other obligations of a
nature required to be disclosed on a consolidated balance sheet or in the notes
thereto, except liabilities that are not material and were incurred in the
ordinary course of business subsequent to the date of the consolidated balance
sheet contained in the Company’s most recently filed Quarterly Report on Form
10-Q as of the date of this Agreement.

3.9       Contracts.  Except as set forth in Schedule 3.9, neither the Company
nor any of its Subsidiaries is, or to the Knowledge of the Company, is alleged
to be (nor, to the Company’s Knowledge, is any other party to any Material
Contract) in material default under, or in material breach or material violation
of, any Material Contract, and no event has occurred which, with the giving of
notice or passage of time or both, would constitute a material default by the
Company or any other party under any Material Contract.  Other than Material
Contracts which have terminated or expired in accordance with their terms, each
of the Material Contracts is in full force and effect and is a legal, valid and
binding obligation of the Company and, to the Knowledge of the Company, the
other parties thereto enforceable against the Company and, to the Knowledge of
the Company, such other parties in accordance with its terms (subject to the
effects of bankruptcy, insolvency, fraudulent conveyance, reorganization,
moratorium and other similar laws relating to or affecting creditors’ rights
generally and general equitable principles (whether considered in a proceeding
in equity or at law).

3.10     Affiliate Transactions.  Except as set forth in Schedule 3.10, there
are no transactions between the Company, on the one hand, and any (A) officer or
director of the Company or any of its Subsidiaries, (B) to the Knowledge of the
Company, record or beneficial owner of five (5) percent or more of the voting
securities of the Company or (C) Affiliate or family member of any such officer
or director or, to the Knowledge of the Company, record or beneficial owner, on
the other hand, except employee benefit plans, executive compensation or
director compensation, employment agreements, consulting agreements,
indemnification agreements and similar transactions.  Neither the Company nor
any of its Subsidiaries is a guarantor or indemnitor of any indebtedness of any
of the persons set forth in the foregoing clause (A) or, to the Knowledge of the
Company, clauses (B) through (C).

3.11     Title. The Company and each of its Subsidiaries has good and marketable
title to their respective owned properties and assets, and good leasehold title
to their respective leasehold estates in leased properties and assets, in each
case, subject to no Encumbrances, other than Encumbrances that would not
reasonably be expected to result in, individually or in the aggregate, a
Material Adverse Effect.



11




3.12     Compliance with Law; Permits.

(a)            Neither the Company nor any of its Subsidiaries (i) is in
material violation or default of the Charter Documents of the Company or any of
its Subsidiaries, (ii) is in violation or default of any Order or any Law,
except for such violations and defaults that would not reasonably be expected to
result in, individually or in the aggregate, a Material Adverse Effect or (iii)
has received, since August 23, 2018, any written notice of, and to the Knowledge
of the Company, no investigation or review is in process or threatened by any
Governmental Authority with respect to, any material violation or alleged
violation of any Order or Law.

(b)            Except as would not, individually or in the aggregate, reasonably
be expected to result in a Material Adverse Effect, (i) the Company and its
Subsidiaries hold all Permits necessary for the lawful conduct of their
respective businesses as they are presently being conducted, (ii) all Permits
are in full force and effect, (iii) the Company and its Subsidiaries are in
compliance with the terms of the Permits, (iv) there are no pending or, to the
Knowledge of the Company, threatened, modifications, amendments, cancellations,
suspensions, limitations, nonrenewals or revocations of any Permit, and (v)
there has occurred no event which (whether with notice or lapse of time or both)
could reasonably be expected to result in or constitute the basis for such a
modification, amendment, cancellation, suspension, limitation, nonrenewal or
revocation thereof.

3.13     Litigation.  Except as set forth in Schedule 3.13, no action, suit,
claim, demand, hearing, investigation or other proceeding is pending against the
Company or any of its Subsidiaries, or, to the Knowledge of the Company, any
officer, director, manager, member, shareholder or employee of any such Person,
and none of the Company or any of its Subsidiaries, or, to the Knowledge of the
Company, any officer, director, manager, member, shareholder or employee of any
such Person, is subject to any outstanding injunction, judgment, order, decree,
ruling or charge or, to the Knowledge of the Company, is threatened with being
made a party to any action, suit, proceeding, hearing or investigation of, in,
or before any Governmental Authority or before any arbitrator, all cases, that
are required to be described in the SEC Reports but are not described as
required in the SEC Reports, or that would reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect. 

3.14     Intellectual Property.  The Company and its Subsidiaries own or have
obtained valid and enforceable licenses for, or other legal and valid rights to
use, the Intellectual Property necessary for the conduct of the business of the
Company and its Subsidiaries as currently conducted, except as would not
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect.  Neither the Company nor any of its Subsidiaries has received
from any third party a claim in writing that the Company or any of its
Subsidiaries is infringing in any material respect the Intellectual Property
rights of any third party.

3.15     Insurance.  Schedule 3.15 sets forth a true, correct and complete list
of all of the insurance maintained for or on behalf of the Company or any of its
Subsidiaries and claims made to date. All premiums with respect to such policies
have been paid to the extent due and payable.  No written notice of cancellation
or termination has been received by the Company or any of its Subsidiaries with
respect to any such policies that have not been replaced on substantially
similar terms prior to the date of such cancellation or termination.

3.16     Environmental Matters.  The Company and its Subsidiaries have at all
times been in compliance in all material respects with all Environmental
Laws.  To the Knowledge of the Company, there are no locations or premises where
Hazardous Materials have been Released such that (A) the Company or any of its
Subsidiaries would reasonably be expected to be obligated to remove, remediate
or otherwise respond to pursuant to any Environmental Laws or (B) would
reasonably be expected to result in a liability of the Company or any of its
Subsidiaries to any Person under any Environmental Laws.  There are no
Environmental Claims pending, or to

12




the Knowledge of the Company threatened against the Company or any of its
Subsidiaries, and there no actions, activities, circumstances, facts,
conditions, events or incidents, including the presence of any Hazardous
Material, which would be reasonably likely to form the basis of any such
Environmental Claim.

3.17     Company Benefits Plans.

(a)            Schedule 3.17 lists each material Company Benefit Plan.

(b)            Neither the Company nor any of its ERISA Affiliates has ever
maintained, sponsored, contributed to, or had an obligation to maintain, sponsor
or contribute to, or has any liability under or with respect to (i) a “defined
benefit plan,” as  defined in Section 3(35) of ERISA, (ii) a pension plan
subject to the minimum funding standards of Section 302 of ERISA or Section 412
of the Code, (iii) a “multiemployer plan,” as defined in Section 3(37) of ERISA,
(iv) a “multiple employer plan” (within the meaning of Section 413 of the Code),
(v) a “voluntary employees’ beneficiary association” (within the meaning of
Section 501(c)(9) of the Code), (vi) an organization or trust described
in  Sections 501(c)(17) or 501(c)(20) of the Code or (vii) a “welfare benefits
fund” described in  Section 419(e) of the Code. No current or former employee,
officer, director, consultant or other service provider of the Company or any of
its Subsidiaries is or may become entitled under any Company Benefit Plan to
receive health, life insurance or other welfare benefits (whether or not
insured), beyond their retirement or other termination of service, other
than  health continuation coverage as required by Section 4980B of the Code. 

(c)            Each Company Benefit Plan has been administered in all material
respects in accordance with its terms and applicable Law. Each Company Benefit
Plan intended to be qualified under Section 401(a) of the Code has either
received a favorable determination letter from the IRS or may rely on a
favorable opinion letter issued by the IRS, and, to the Knowledge of the
Company, nothing has occurred since the date of such determination or opinion
letter that would reasonably be expected to adversely affect such qualification.

(d)            Except as would not be reasonably likely to result in a Material
Adverse Effect, there are no actions, suits, audits or investigations by any
Governmental Authority or other claims (except for routine claims for benefits)
pending or, to the Knowledge of the Company, threatened, against or involving
any Company Benefit Plan.

(e)            Neither the execution and delivery of this Agreement, nor
the  consummation of the transactions contemplated hereby will (whether alone or
upon the  occurrence of any additional or further acts or events) (i) result in
any payment becoming due to any current or former employee, officer, director or
independent contractor of the  Company or any Subsidiary thereof or satisfy any
prerequisite (whether exclusive or non-exclusive) to any payment or benefit to
any current or former employee, director or independent contractor of the
Company or any Subsidiary thereof, (ii) increase any benefits  under any Company
Benefit Plan, (iii) result in the acceleration of the time of payment,  vesting
or funding of any such benefits under any Company Benefit Plan, or (iv) result
in the forgiveness of any indebtedness of any current or former employee,
officer, director or independent contractor of the Company or any Subsidiary
thereof.

3.18     Labor.

(a)            Neither the Company nor any of its Subsidiaries is a party to any
labor or collective bargaining agreement.

(b)            There are no (i) strikes, work stoppages, work slowdowns or
lockouts pending or, to the Knowledge of the Company, threatened against or
involving the Company or any of its Subsidiaries,

13




or (ii) unfair labor practice charges, grievances or complaints pending or, to
the Knowledge of the Company, threatened by or on behalf of any employee or
group of employees of the Company or any of its Subsidiaries, except in each
case as would not have a Material Adverse Effect.

3.19     Tax Matters.  Except as set forth in Schedule 3.19:

(a)            As of the date of this Agreement, the Company has timely filed
all material Tax Returns required to be filed (after giving effect to any
extensions that have been requested by and granted to such party by the
applicable Governmental Authority) and has paid or caused to be paid on its
behalf all Taxes due and owing, other than those (i) that are being contested in
good faith and for which adequate reserves have been established in accordance
with GAAP or (ii) that, if not paid, would not reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect.  All such Tax
Returns are true, correct and complete in all material respects.  There are no
past, current, pending or, to the Knowledge of the Company, threatened audits,
claims or proceedings by any Governmental Authority relating to Taxes.  The
Company has not waived any statutes of limitation or agreed to any extension of
time with respect to any Tax assessment or deficiency.  The Company has not
received written notice from any Governmental Authority in a jurisdiction where
it does not file Tax Returns claiming that it is subject to Tax in that
jurisdiction.  There are no liens for Taxes against the property of the Company
or the Project except for Taxes not yet due and payable.

(b)            The Company has complied with all Laws relating to the
withholding and collection of Taxes relating to the Company.  The Company has
not engaged in any reportable transaction within the meaning of Treasury
Regulations Section 1.6011-4(b).

(c)            Neither the Company nor any of its Subsidiaries has made an
election under Section 965(h) of the Code.

(d)            The Company (A) has not entered into any agreement with any
Governmental Authority that would impact the amount of Taxes due by it, (B) has
never been a member of an affiliated, combined, consolidated or unitary group
for purposes of filing any Tax Return or has any liability for the Taxes of any
other Person (1) under Treasury Regulations Section 1.1502-6 (or any similar
provision of state, local or foreign law), or (2) as a transferee or successor,
by Contract, or otherwise, or (C) is not a party to, or has any liability under,
any Tax sharing, Tax allocation, Tax indemnity, or similar agreement or
arrangement.

3.20     Investment Company Act. The Company is not and, after giving effect to
the transactions contemplated by this Agreement will not be, an “investment
company” as that term is defined in, nor is the Company otherwise subject to
registration or regulation under, the Investment Company Act of 1940.

3.21     OFAC and Related Matters.  None of the transactions contemplated hereby
will violate (i) any Sanctions, or (ii) the Uniting and Strengthening America by
Providing Appropriate Tools Required to Intercept and Obstruct Terrorism (USA
PATRIOT ACT) Act of 2001, Public Law 107-56 (October 26, 2001).  The Company is
in compliance with Sanctions in all material respects.  There are no pending or
threatened claims or legal actions, or investigations by any Governmental
Authority, of or against the Company, nor are there any judgments imposed (or
threatened to be imposed) upon the Company by or before any Governmental
Authority, in each case, in connection with any alleged violation of
Sanctions.  Neither the Purchase Price nor any other proceeds received by the
Company hereunder will be used in any dealings or transactions with any
Sanctioned Person or in any manner that will result in a violation of Sanctions.
The Company has not violated any provision of the U.S. Foreign Corrupt Practices
Act of 1977 or the U.K. Bribery Act 2010.



14




3.22     Broker; Fees.  Neither the Company nor any of its Subsidiaries has
employed any broker or finder, or incurred any liability for any brokerage or
finders’ fees or any similar fees or commissions in connection with the
transactions contemplated by this Agreement for which any Purchaser is liable. 

Section 4.       REPRESENTATIONS AND WARRANTIES OF THE PURCHASERS.  Each
Purchaser, severally and not jointly, represents and warrants to the Company as
of the date hereof and, with respect to the Fundamental Representations, as of
the date hereof and as of the Closing Date (except for representations and
warranties that are made as of a specific date, which are made only as of such
date), as follows:

4.1       Organization and Qualification.  Such Purchaser has been duly
organized and is validly existing and, except as would not reasonably be
expected to have, individually or in the aggregate, a Purchaser Material Adverse
Effect, is in good standing under the laws of its jurisdiction of organization,
with the requisite power and authority to own its properties and conduct its
business as currently conducted.

4.2       Authorization; Enforcement; Validity.  Such Purchaser has all
necessary corporate, limited liability company or equivalent power and authority
to enter into this Agreement and to carry out, or cause to be carried out, its
obligations hereunder in accordance with the terms hereof.  The execution and
delivery by such Purchaser of this Agreement and the performance by such
Purchaser of its obligations hereunder have been duly authorized by all
requisite action on the part of such Purchaser, and no other action on the part
of such Purchaser is necessary to authorize the execution and delivery by such
Purchaser of this Agreement or the consummation of the transactions contemplated
by this Agreement.  This Agreement has been duly executed and delivered by such
Purchaser, and assuming due authorization, execution and delivery by the
Company, this Agreement constitutes the legal, valid and binding obligation of
such Purchaser, enforceable against such Purchaser in accordance with its terms,
subject to bankruptcy, insolvency, reorganization, moratorium or similar Laws
now or hereafter in effect relating to creditors’ rights generally and subject
to general principles of equity.

4.3       No Conflicts.  The execution, delivery, and performance by such
Purchaser of this Agreement do not and will not (a) violate any provision of the
organizational documents of such Purchaser; (b) conflict with or violate any Law
or Order applicable to such Purchaser or any of its respective assets or
properties; or (c) violate, conflict with, result in any breach of, constitute a
default (or event which with the giving of notice or lapse of time, or both,
would become a default) under, require any consent under, or give to others any
rights of termination, amendment, acceleration, suspension, revocation or
cancellation of, any note, bond, mortgage or indenture, contract, agreement,
lease, sublease, license, permit, franchise or other instrument or arrangement
to which such Purchaser is a party or to which any of its assets or properties
are subject, or result in the creation of any Encumbrance on any of its assets
or properties, except, in the case of clauses (b) and (c), for any such
conflict, violation, breach or default that would not reasonably be expected to
have, individually or in the aggregate, a Purchaser Material Adverse Effect.

4.4       Consents and Approvals.  The execution, delivery and performance by
such Purchaser of this Agreement do not require such Purchaser to obtain any
consent, approval, authorization or other Order of, action by, filing with or
notification to, any Governmental Authority or any other Person under any of the
terms, conditions or provisions of any Law or Order applicable to such Purchaser
or by which any of its assets or properties may be bound, any contract to which
such Purchaser is a party or by which such Purchaser may be bound, except for
any consent, approval, authorization or other Order of, action by, filing with
or notification to, any Governmental Authority or any other Person under any of
the terms, conditions or provisions of any Law or Order applicable to such
Purchaser that, if not made or obtained, would not reasonably be expected to
have, individually or in the aggregate, a Purchaser Material Adverse Effect with
respect to such Purchaser.

4.5       Purchaser Representation.  (i) Such Purchaser is either (A) a
qualified institutional buyer as defined in Rule 144A of the Securities Act,
(B) an accredited investor as defined in Rule 501(a)(1), (2), (3), (7) or (8)

15




under the Securities Act, (C) a non‑U.S. person under Regulation S under the
Securities Act, or (D) the foreign equivalent of (A) or (B) above, and (ii) any
securities of the Company acquired by such Purchaser under this Agreement will
have been acquired for investment and not with a view to distribution or resale
in violation of the Securities Act.

4.6       Sufficient Funds.  Such Purchaser has sufficient assets (or the
ability to call sufficient capital from its equityholders) and the financial
capacity to perform all of its obligations under this Agreement, including the
ability to fully fund its respective portion of the Purchase Price at the
Closing.

Section 5.        ADDITIONAL COVENANTS.

5.1       Commercially Reasonable Efforts.  Each of the Company and each
Purchaser hereby agrees to use its commercially reasonable efforts to timely
satisfy (if applicable) each of the conditions applicable to such Party under
Sections 6 and 7, respectively, of this Agreement.

5.2       Further Assurances.  Each Party shall do and perform, or cause to be
done and performed, all such further acts and things, and shall execute and
deliver all such other agreements, certificates, instruments and documents, as
the other Party may reasonably request to carry out the intent and accomplish
the purposes of this Agreement and the consummation of the transactions
contemplated hereby.

5.3       Use of Proceeds. The Company shall use the proceeds from the
transactions contemplated hereby solely as provided for in Exhibit E to this
Agreement.

5.4       Expenses.  The Company shall bear all of its own expenses in
connection with the execution, delivery and performance of this Agreement and
the transactions contemplated hereby, including without limitation all fees and
expenses of its agents, representatives, counsel and accountants.

5.5       Conduct of the Business of Company.  From the date hereof until the
Closing Date, except (a) as expressly permitted by this Agreement, (b) as
required by Law, or (c) with the written consent of the Purchasers (such consent
not to be unreasonably withheld, conditioned or delayed), the Company shall
conduct its business and operations in the ordinary course of business
consistent with past practice and use commercially reasonable efforts to
(i) preserve intact its present business organization; (ii) maintain good
relationships with its vendors, suppliers, and others having material business
relationships with it; and (iii) manage its working capital in the ordinary
course of business consistent with past practice. Without limiting the
generality of the foregoing, and, except as contemplated in this Agreement or as
described in Schedule 5.5, during the period from the date of this Agreement
through the Closing Date, without the prior written consent of the Purchasers
(which consent shall not be unreasonably withheld or delayed), the Company shall
not, and shall not permit any of its Subsidiaries to:

(a)            amend any of its Charter Documents;

(b)            split, combine, subdivide or reclassify any of its equity
securities;

(c)            authorize, sell, issue or grant any equity securities or sell,
issue or grant any option, warrant or right to acquire any equity securities or
sell, issue or grant any security convertible into or exchangeable for equity
securities, or sell, transfer or dispose of, or grant or permit any Encumbrance
on, any equity interest;

(d)            except as required pursuant to applicable Law or the terms of any
Company Benefit Plan in existence as of the date hereof, (A) make or grant any
increases in  the compensation or fringe benefits of any current or former
employee or service provider of the Company or its Subsidiaries except in

16




the ordinary course of business consistent with past practice (x) for current
employees whose annual base salary or annual fee is less than  $150,000 or (y)
in respect of fringe benefits, increases in fringe benefits that do not result
in a material increase in cost to the Company or its Subsidiaries; (B) take any
action to  accelerate the vesting or payment of any compensation or benefits
under any Company Benefit Plan or any action to fund or secure the payment of
compensation or benefits under any Company Benefit Plan; (C) amend, adopt or
terminate any Company Benefit Plan other than in connection with routine,
immaterial or ministerial amendments to health and welfare  plans that do not
materially increase benefits or result in a material increase in  administrative
costs; or (D) enter into, modify or terminate any collective  bargaining
agreement or other agreement or arrangement with any labor union,
works  council, labor organization or other employee-representative body.

(e)            declare, set aside for payment or pay any dividend on, or make
any other distribution in respect of its equity interests or otherwise make any
payments to any holder of such interests in its capacity as such;

(f)             take or fail to take any action the result of which would cause
the creation of an Encumbrance on any of its equity interests;

(g)            make any material change to its financial reporting and
accounting methods other than as required by a change in GAAP;

(h)            make any material change in its Tax reporting or Tax accounting
methods, including making or changing any material Tax elections except as
required by applicable Law;

(i)             acquire any Person or other business organization, division or
business by merger, consolidation, purchase of an equity interest or assets, or
by any other manner;

(j)             take any action to liquidate, dissolve, or wind up its business;

(k)            take any action that would require the consent of the Purchasers
as the holder of the Series B Preferred Stock pursuant to the Certificate of
Designations if such action were to occur after the Closing; or

(l)             commit itself to do any of the foregoing.

5.6       Public Announcements.  No press release or other public announcement
related to this Agreement or the transactions contemplated herein shall be
issued or made without the joint approval of the Company and each of the
Purchasers, unless such release or announcement is required by law or the rules
of any securities exchange on which securities of the Company are traded
(including, for the avoidance of doubt, any Current Report on Form 8-K required
to be filed by the Company with the SEC describing this Agreement or the
transactions contemplated herein), in which case each of the Purchasers shall be
afforded a reasonable opportunity to review such public announcement prior to
publication.

Section 6.        CONDITIONS TO EACH PURCHASER’S OBLIGATIONS.  The obligations
of each Purchaser to consummate the transactions contemplated hereby pursuant to
this Agreement on the Closing Date shall be subject to the satisfaction at or
prior to the Closing Date of each of the following conditions, any one or more
of which may be waived in writing by the Purchasers:

6.1       Fundamental Representations and Warranties.  All of the Fundamental
Representations made by the Company in this Agreement shall be true and correct
in all respects as of the Closing Date as though made on

17




and as of the Closing Date (except to the extent such representations and
warranties expressly speak as of an earlier date, in which case such
representations and warranties shall be true and correct as of such date).

6.2       Performance of Closing Actions.  The Company shall have performed each
of the Closing Actions required to be performed by them at the Closing.

6.3       No Legal Impediment to Issuance; No Material Adverse Effect. No Law or
Order shall have become effective or been enacted, adopted or issued by any
Governmental Authority that prohibits the implementation of this Agreement or
the transactions contemplated herein, and no Material Adverse Effect shall have
occurred.

Section 7.       CONDITIONS TO THE COMPANY’S OBLIGATIONS.  The obligations of
the Company to issue and sell to the Purchasers the Series B Preferred Stock
(including the Warrants) pursuant to this Agreement shall be subject to the
satisfaction at or prior to the Closing Date of each of the following
conditions, any one or more of which may be waived in writing by the Company:

7.1       Fundamental Representations and Warranties.  All of the Fundamental
Representations made by the Purchasers in this Agreement shall be true and
correct in all respects as of the Closing Date as though made on and as of the
Closing Date (except to the extent such representations and warranties expressly
speak as of an earlier date, in which case such representations and warranties
shall be true and correct as of such date).

7.2       Performance of Closing Actions.  Each Purchaser shall have performed
each of the Closing Actions required to be performed by it at the Closing.

7.3       No Legal Impediment to Issuance. No Law or Order shall have become
effective or been enacted, adopted or issued by any Governmental Authority that
prohibits the implementation of this Agreement or the transactions contemplated
by this Agreement.

Section 8.        TERMINATION.

(a)            Termination by the Purchasers.  This Agreement may be terminated
at any time prior to the Closing by the Purchasers following the occurrence of
any of the following events (each a “Purchaser Termination Event”) immediately
upon delivery of written notice to the Company; provided,  however that the
Purchasers shall not be permitted to terminate this Agreement if at the time of
such termination any Purchaser is in breach of any representation, warranty or
covenant applicable to it in any material respect under this Agreement:

(i)              the Closing does not occur on or before the Closing Date;

(ii)             the failure of any of the conditions set forth in Section 6
hereof to be satisfied, which failure cannot be cured or is not cured before the
earlier of (A) fifteen (15) Business Days after receipt of written notice
thereof by the Company from any Purchaser and (B) the Closing Date;

(iii)            the Company breaches any representation or warranty or breaches
any covenant applicable to it in any material respect under this Agreement and
if such breach is curable, it is not cured before the earlier of (A) fifteen
(15) Business Days after receipt of written notice by the Company from any
Purchaser and (B) the Closing Date; or

(iv)            any Governmental Authority of competent jurisdiction, enters a
Final Order declaring this Agreement or any material portion hereof to be
unenforceable.



18




(b)            Termination by the Company.  This Agreement may be terminated at
any time prior to the Closing by the Company following the occurrence of any of
the following events immediately upon delivery of written notice to the Parties
except as set forth below; provided,  however that the Company shall not be
permitted to terminate this Agreement if, at the time of such termination, the
Company is in breach of any representation, warranty or covenant applicable to
it in any material respect under this Agreement:

(i)              the failure of any of the conditions set forth in Section 7
hereof to be satisfied, which failure cannot be cured or is not cured before the
earlier of (A) fifteen (15) Business Days after receipt of written notice
thereof by the Purchasers from the Company and (B) the Closing Date;

(ii)             a Purchaser breaches any representation or warranty or breaches
any covenant applicable to it in any material respect under this Agreement and
if such breach is curable, it is not cured before the earlier of (A) fifteen
(15) Business Days after receipt of written notice by the Purchasers from the
Company and (B) the Closing Date;

(iii)            any Governmental Authority of competent jurisdiction, enters a
Final Order declaring this Agreement or any material portion hereof to be
unenforceable; or

(iv)            the Closing does not occur on or before the Closing Date.

(c)            Purchaser Default. Subject to Section 10.19, the Purchasers agree
that, in the event of a Purchaser Default, the Company shall be entitled to all
remedies available at law and at equity, including to enforce rights of damages
and/or specific performance pursuant to Section 10.18.

(d)            Mutual Termination.  This Agreement may be terminated by the
mutual written consent of the Company and the Purchasers.

(e)            Effect of Purchaser Termination.  Upon a termination of this
Agreement in accordance with Section 8(a), the Purchasers shall have no
continuing liability or obligation to the Company and the provisions of this
Agreement shall have no further force or effect with respect to the Purchasers,
except for the provisions in Sections 8,  9, and 10, each of which shall survive
termination of this Agreement; provided,  however, that no such termination
shall relieve the Purchasers from liability for its breach or non-performance of
its obligations hereunder prior to the date of such termination and the rights
of the Company as it relates to such breach or non-performance by the Purchasers
shall be preserved in the event of the occurrence of such breach or
non-performance.

(f)             Effect of Company or Mutual Termination.  Upon a termination of
this Agreement in accordance with Sections 8(b) or 8(d), neither Party shall
have any continuing liability or obligation to the other Party hereunder and the
provisions of this Agreement shall have no further force or effect except for
the provisions in Sections 8,  9, and 10, each of which shall survive
termination of this Agreement; provided that no such termination shall relieve
either Party from liability for its breach or non-performance of its obligations
hereunder prior to the date of such termination and the rights of the other
Party as it relates to such breach or non-performance by the Party shall be
preserved in the event of the occurrence of such breach or non-performance.

Section 9.       INDEMNIFICATION.  The Company agrees to indemnify and hold
harmless the Indemnified Parties from and against any and all claims, damages,
losses, liabilities and expenses (including, without limitation, fees and
disbursements of counsel), that may be incurred by or asserted or awarded
against any Indemnified Party, in each case arising out of this Agreement
(including as a result of any breach or inaccuracy of any representation,
warranty or covenant herein), the other Offering Documents, or the transactions

19




contemplated hereby or thereby, solely to the extent such Offering Documents or
transactions contemplated thereby relate to this Agreement and the Series B
Preferred Equity Offering, any use made or proposed to be made with the proceeds
of the Series B Preferred Equity Offering, or any claim, litigation,
investigation or proceeding relating to any of the foregoing, regardless of
whether any Indemnified Party is a party thereto, and the Company shall
reimburse each Indemnified Party upon demand for reasonable and documented fees
and expenses of counsel (which, so long as there are no conflicts among such
Indemnified Parties, shall be limited to one law firm serving as counsel for the
Indemnified Parties) and other expenses incurred by it in connection with
investigating, preparing to defend or defending, or providing evidence in or
preparing to serve or serving as a witness with respect to, any lawsuit,
investigation, claim or other proceeding relating to any of the foregoing,
irrespective of whether the transactions contemplated hereby are consummated,
except to the extent such claim, damage, loss, liability, or expense is found in
a Final Order to have resulted from such Indemnified Party’s bad faith, actual
fraud, gross negligence, or willful misconduct.  No Indemnified Party shall have
any liability (whether direct or indirect, in contract, tort or otherwise) to
the Company for or in connection with the transactions contemplated hereby,
except to the extent such liability is found in a final, non-appealable order of
a court of competent jurisdiction to have resulted from such Indemnified Party’s
bad faith, actual fraud, gross negligence or willful misconduct.  In no event,
however, shall the Company or any Indemnified Party be liable on any theory of
liability for any special, indirect, consequential or punitive damages.  Without
the prior written consent of the Indemnified Parties, the Company agrees that it
will not enter into any settlement of any lawsuit, claim or other proceeding
arising out of this Agreement, the other Offering Documents, or the transactions
contemplated hereby or thereby, solely to the extent such Offering Documents or
transactions contemplated thereby relate to this Agreement and the Series B
Preferred Equity Offering, unless such settlement (i) includes an explicit and
unconditional release from the party bringing such lawsuit, claim or other
proceeding of all Indemnified Parties and (ii) does not include a statement as
to or an admission of fault, culpability, or a failure to act by or on behalf of
any Indemnified Party.  No Indemnified Party shall be liable for any damages
arising from the use by unauthorized persons of any information made available
to the Indemnified Parties by the Company or any of its representatives through
electronic, telecommunications or other information transmission systems that is
intercepted by such persons.  No Indemnified Party shall settle any lawsuit,
claim, or other proceeding arising out of this Agreement, the other Offering
Documents, or the transactions contemplated hereby or thereby without the prior
written consent of the Company (such consent not to be unreasonably withheld or
delayed).  Notwithstanding the foregoing, an Indemnified Party shall be entitled
to no indemnification by the Company for any claim, damage, loss, liability, or
expense incurred by or asserted or awarded against such Indemnified Party for
any violation of Law by such Indemnified Party.

Section 10.      MISCELLANEOUS.

10.1     Payments.  All payments made by or on behalf of the Company or any of
their Affiliates to the Purchaser or its assigns, successors or designees
pursuant to this Agreement shall be without withholding, set-off, counterclaim
or deduction of any kind.

10.2     Arm’s Length Transaction.  The Company acknowledges and agrees that
(i) the Series B Preferred Equity Offering and any other transactions described
in this Agreement are an arm’s-length commercial transaction between the Parties
and (ii) no Purchaser has assumed nor will it assume an advisory or fiduciary
responsibility in the Company’s favor with respect to any of the transactions
contemplated by this Agreement or the process leading thereto, and no Purchaser
has any obligation to the Company with respect to the transactions contemplated
by this Agreement except those obligations expressly set forth in this Agreement
or the Offering Documents to which it is a party.

10.3     Survival.  The representations, warranties, covenants, agreements and
obligations of the Parties shall survive the Closing as follows (each such
survival period, a “Survival Period”): (i) except for Fundamental

20




Representations and the Tax Representations, the representations and warranties
made by each Party in this Agreement shall survive the Closing until the first
anniversary of the Closing; (ii) Fundamental Representations shall survive the
Closing until the fifth anniversary of the Closing, (iii) Tax Representations
shall survive the Closing for the full period of all applicable statutes of
limitations related thereto (after giving effect to any waiver or extension
thereof), and (iv) the covenants, agreements, obligations and other undertakings
of the Parties shall survive the Closing until fully performed in accordance
with their terms.  All liability of the Indemnifying Parties with respect to the
representations, warranties, covenants, agreements and obligations hereunder
shall be extinguished at the end of the applicable Survival Period, except to
the extent that notice of an alleged breach of such representations, warranties,
covenants, agreements or obligations has been provided before such date;
provided that if notice is given prior to the expiration of the applicable
Survival Period, the claim with respect to such representation, warranty,
covenant, agreement or obligation shall continue indefinitely until finally
resolved.

10.4     No Waiver of Rights.  All waivers hereunder must be made in writing,
and the failure of any Party at any time to require another Party’s performance
of any obligation under this Agreement shall not affect the right subsequently
to require performance of that obligation.  Any waiver of any breach of any
provision of this Agreement shall not be construed as a waiver of any continuing
or succeeding breach of such provision or a waiver or modification of any other
provision.

10.5     Notices.  All notices, requests, claims, demands and other
communications hereunder shall be in writing and shall be given or made (and
shall be deemed to have been duly given or made upon receipt) by delivery in
person, by an internationally recognized overnight courier service, by email or
registered or certified mail (postage prepaid, return receipt requested) to the
respective Parties at the following addresses (or at such other address for any
Party as shall be specified by such Party in a notice given in accordance with
this Section 10.5). 

(a)        If to the Company, to:

NextDecade Corporation

1000 Louisiana Street, Suite 3900

Houston, Texas 77002

Attention:        Krysta De Lima, General Counsel

krysta@next-decade.com

With a copy (which shall not constitute notice to the Company) to:

K&L Gates LLP

214 North Tryon Street, 47th Floor

Charlotte, North Carolina 28202

Attention:        Sean M. Jones

Sean.Jones@klgates.com

(b)        If to the Purchasers, to the addresses set forth with respect to each
such Purchaser on Exhibit H.

Any of the foregoing addresses may be changed by giving notice of such change in
the foregoing manner, except that notices for changes of address shall be
effective only upon receipt.

10.6     Headings.  The section and subsection headings in this Agreement are
inserted for convenience only and shall not affect in any way the meaning or
interpretation of this Agreement.



21




10.7     Severability.  If any term or other provision of this Agreement is
invalid, illegal or incapable of being enforced by any Law or public policy, all
other terms and provisions of this Agreement shall nevertheless remain in full
force and effect for so long as the economic or legal substance of the
transactions contemplated hereby is not affected in any manner materially
adverse to any Party.  Upon such determination that any term or other provision
is invalid, illegal or incapable of being enforced, the Parties shall negotiate
in good faith to modify this Agreement so as to effect the original intent of
the Parties as closely as possible in an acceptable manner in order that the
transactions contemplated hereby are consummated as originally contemplated to
the greatest extent possible.

10.8     Entire Agreement. This Agreement and the agreements and documents
referenced herein constitute the entire agreement of the Parties with respect to
the subject matter hereof and supersede all prior agreements and undertakings,
both written and oral, between the Parties with respect to the subject matter
hereof.

10.9     Successors and Assigns.  This Agreement shall be binding upon and inure
to the benefit of the Parties and their respective successors and permitted
assigns.  Except as set forth below, neither this Agreement nor any of the
rights, interests or obligations under this Agreement may be assigned by either
Party (whether by operation of law or otherwise) without the prior written
consent of the other Party.  Notwithstanding the foregoing and subject to the
restriction on transfer contained in Section 10.10, the rights, obligations and
interests hereunder may be assigned, delegated or transferred, in whole or in
part, by a Purchaser to (i) any Affiliate of such Purchaser without the consent
of the Company, or (ii) one or more other third parties with the consent of the
Company, which consent shall not be unreasonably withheld or delayed; provided,
 however, that any such transferee, as a condition precedent to such transfer,
becomes a Party to this Agreement and assumes the obligations of such Purchaser
with respect to the transferred shares under this Agreement by executing an
addendum substantially in the form set forth in Exhibit A (the “Addendum”) and
an assumption agreement in substantially the form set forth in Exhibit B hereto
(the “Assumption Agreement”) and deliver the same to the Company in accordance
with Section 10.5, and provided,  further, that (a) with respect to a transfer
to an Affiliate of a Purchaser, such Purchaser either (i) shall have provided an
adequate equity support letter or a guarantee of such Affiliate-transferee’s
obligations, in form and substance reasonably acceptable to the Company or (ii)
shall remain fully obligated to fund the Purchase Price, and (b) with respect to
a transfer to a third party, the Company, acting in good faith, shall have
consented in writing to such transfer (which consent shall not be unreasonably
withheld, conditioned or delayed) and shall have determined, in its reasonable
discretion, after due inquiry and investigation, that such transferee is
reasonably capable of fulfilling such obligations, or, absent such a
determination, the proposed transferee shall have deposited with an agent of the
Company or into an escrow account under arrangements satisfactory to the Company
funds sufficient, in the reasonable determination of the Company, to satisfy
such proposed transferee’s obligations.  Any transfer that is made in violation
of the immediately preceding sentence shall be null and void ab initio, and the
Company shall have the right to enforce the voiding of such transfer.

10.10      Limitations on Transfer of Series B Preferred Stock.  THE SERIES B
PREFERRED STOCK (INCLUDING ANY SERIES B PREFERRED STOCK ISSUED IN RESPECT OF
DIVIDEND PAYMENTS THEREON) SHALL NOT BE TRANSFERRED BY ANY PURCHASER TO ANY
OTHER PERSON WITHOUT THE CONSENT OF THE COMPANY, WHICH CONSENT SHALL NOT BE
UNREASONABLY WITHHELD OR DELAYED, EXCEPT THAT ANY PURCHASER SHALL BE ENTITLED TO
TRANSFER ANY OR ALL SHARES OF ITS SERIES B PREFERRED STOCK TO ANY AFFILIATE OF
ANY PURCHASER.

10.11      No Third-Party Beneficiaries.  This Agreement shall be binding upon
and inure solely to the benefit of the Parties and their respective successors
and permitted assigns and, except as expressly set forth in Section 9, nothing
herein, express or implied, is intended to or shall confer upon any other Person
any legal or equitable right, benefit or remedy of any nature whatsoever.



22




10.12      Amendment.  This Agreement may not be altered, amended, or modified
except by a written instrument executed by or on behalf of the Company and the
Purchasers.

10.13      Governing Law.  This Agreement shall be interpreted, construed and
enforced in accordance with the laws of the State of New York, without regard to
the conflicts of law principles thereof.

10.14      Consent to Jurisdiction.  Each of the Parties (a) irrevocably and
unconditionally agrees that any actions, suits or proceedings, at law or equity,
arising out of or relating to this Agreement or any agreements or transactions
contemplated hereby shall be heard and determined by the federal or state courts
located in New York County in the State of New York; (b) irrevocably submits to
the jurisdiction of such courts in any such action, suit or proceeding;
(c) consents that any such action, suit or proceeding may be brought in such
courts and waives any objection that such Party may now or hereafter have to the
venue or jurisdiction of such courts or that such action or proceeding was
brought in an inconvenient forum; and (d) agrees that service of process in any
such action, suit or proceeding may be effected by providing a copy thereof by
any of the methods of delivery permitted by Section 10.5 to such Party at its
address as provided in Section 10.5 (provided that nothing herein shall affect
the right to effect service of process in any other manner permitted by Law).

10.15      Waiver of Jury Trial.  EACH OF THE PARTIES HERETO HEREBY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL
BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER OR
IN CONNECTION WITH THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY
(WHETHER BASED ON CONTRACT, TORT, OR ANY OTHER THEORY).  EACH OF THE PARTIES
HERETO HEREBY (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF THE
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT AND THE TRANSACTIONS, AS APPLICABLE, BY, AMONG OTHER THINGS,
THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 10.14.

10.16      Currency.  Unless otherwise specified in this Agreement, all
references to currency, monetary values and dollars set forth herein shall mean
United States (U.S.) dollars and all payments hereunder shall be made in United
States dollars.

10.17     Counterparts.  This Agreement may be executed and delivered (including
by facsimile or electronic transmission) in one or more counterparts, and by the
different Parties in separate counterparts, each of which when executed shall be
deemed to be an original, but all of which taken together shall constitute one
and the same agreement.  Signatures of the Parties transmitted by electronic
mail shall be deemed to be their original signatures for all purposes.

10.18      Specific Performance.  Each Party acknowledges that, in view of the
uniqueness of the securities referenced herein and the transactions contemplated
by this Agreement, the other Party would not have an adequate remedy at law for
money damages in the event that this Agreement has not been performed in
accordance with its terms, and therefore agrees that the other Party shall be
entitled to specific performance and injunctive or other equitable relief,
without the necessity of proving the inadequacy of monetary damages as a remedy.

10.19      Waiver of Consequential Damages.  Notwithstanding any provision in
this Agreement to the contrary, in no event shall any Party or its Affiliates,
or their respective managers, members, shareholders or representatives, be
liable hereunder at any time for punitive, incidental, consequential special or
indirect damages, including loss of future profits, revenue or income, or loss
of business reputation of any other Party or any of its Affiliates, whether in
contract, tort (including negligence), strict liability or otherwise, and each
Party hereby

23




expressly releases each other Party, its Affiliates, and their respective
managers, members, shareholders, partners, consultants, representatives,
successors and assigns therefrom.

10.20   Purchaser Obligations.  The Parties hereby agree and acknowledge that
(a) all obligations of the Purchasers hereunder, including with respect to each
Purchaser’s compliance with all applicable covenants and the making by each
Purchaser of the representations and warranties set forth in Section 4, are
several and not joint and (b) no Purchaser shall have any obligation or
liability of any kind to the Company or to any other Person in respect of any
breach or noncompliance with respect to this Agreement by any other Purchaser.

10.21   Rules of Construction.  The Parties and their respective legal counsel
participated in the preparation of this Agreement, and therefore, this Agreement
shall be construed neither against nor in favor of any of the Parties, but
rather in accordance with the fair meaning thereof. All definitions set forth in
this Agreement are deemed applicable whether the words defined are used in this
Agreement in the singular or in the plural, and correlative forms of defined
terms have corresponding meanings.  The term “including” is not limiting and
means “including without limitation.”  The term “or” has, except where otherwise
indicated, the inclusive meaning represented by the phrase “and/or.” The words
“hereof,” “herein,” “hereby,” “hereunder” and similar terms in this Agreement
refer to this Agreement as a whole and not to any particular provision of this
Agreement.  Section, subsection, clause, schedule, annex and exhibit references
are to this Agreement unless otherwise specified.  Any reference to this
Agreement shall include all alterations, amendments, changes, extensions,
modifications, renewals, replacements, substitutions, and supplements thereto
and thereof, as applicable.  Whenever the context may require, any pronoun
includes the corresponding masculine, feminine and neuter forms.

[No further text appears; signature pages follow]

 

 



24




 

IN WITNESS WHEREOF, the Parties have executed this Agreement as of the day and
year first above written.

 

 

 

 

NEXTDECADE CORPORATION

 

 

 

 

 

By:

/s/ Matthew Schatzman

 

Name: Matthew Schatzman

 

Title: President and Chief Executive Officer

 

 

 





[Series B Preferred Stock Purchase Agreement]




 

 

 

 

PURCHASERS

 

FIRST SERIES OF HDML FUND I LLC

 

 

 

 

 

By:

/s/ John Freese

 

Name: John Freese 

 

Title: Authorized Signatory

 

 

 

By: 

/s/ Suzanne McDermott

 

Name: Suzanne McDermott

 

Title: Authorized Signatory 

 

 

 

 

 

 

 

BARDIN HILL EVENT-DRIVEN MASTER FUND LP

 

 

 

 

 

By:

/s/ John Freese

 

Name: John Freese 

 

Title: Authorized Signatory

 

 

 

By:

/s/ Suzanne McDermott

\

Name: Suzanne McDermott

 

Title: Authorized Signatory 

 

 

 

 

 

 

HCN LP

 

 

 

 

 

By:

/s/ John Freese

 

Name: John Freese 

 

Title: Authorized Signatory

 

 

 

By:

/s/ Suzanne McDermott

 

Name: Suzanne McDermott

 

Title: Authorized Signatory 

 





[Series B Preferred Stock Purchase Agreement]




 

Schedule A

Purchaser

    

Number of
Shares
to be Purchased

    

Aggregate
Purchase Price

    

Origination
Fee Shares

First Series of HDML Fund I LLC

 

2,000

 

$2,000,000

 

40

Bardin Hill Event-Driven Master Fund LP

 

180

 

$180,000

 

4

HCN LP

 

1,120

 

$1,120,000

 

22

Total

 

3,300

 

$3,300,000

 

66





[Series B Preferred Stock Purchase Agreement]




Exhibit A

ADDENDUM

Reference is made to that certain Series B Convertible Preferred Stock Purchase
Agreement (as amended, modified or supplemented from time to time, the
“Agreement”) by and between NextDecade Corporation, a Delaware corporation
(“NextDecade”), and [PURCHASER] or a successor thereof.  Each capitalized term
used but not defined herein shall have the meaning given to it in the Agreement.

Upon execution and delivery of this Addendum by the undersigned, as provided in
Section 10.9 of the Agreement, the undersigned hereby becomes a Purchaser with
respect to [●] shares of Series B Preferred Stock, as applicable thereunder and
bound thereby effective as of the date of the Agreement.

By executing and delivering this Addendum, the undersigned represents and
warrants, for itself and for the benefit of the Company, that:

(a)        as of the date of this Addendum, the undersigned has executed and
delivered an Assumption and Joinder Agreement therefor (a copy of which is
attached to this Addendum);

(b)        as of the date of this Addendum, with respect to each transferee that
(i) is an individual, such transferee has all requisite authority to enter into
this Addendum and to carry out the transactions contemplated by, and perform its
respective obligation under, the Agreement and (ii) is not an individual, such
transferee is duly organized, validly existing, and in good standing under the
laws of the state of its organization, and has all requisite corporate,
partnership, or limited liability company power and authority to enter into this
Addendum and to carry out the transactions contemplated by, and perform its
respective obligations under, the Agreement;

(c)        assuming the due execution and delivery of the Agreement by
NextDecade, the Addendum and the Agreement are legally valid and binding
obligations of it, enforceable against it in accordance with its terms, except
as may be limited by bankruptcy, insolvency or similar laws, or by equitable
principles relating to or limiting creditors’ rights generally; and

(d)        as of the date of this Addendum, it is not aware of any event that,
due to any fiduciary or other duty to any other person, would prevent it from
taking any action required of it under the Agreement and this Addendum.

By executing and delivering this Addendum to NextDecade, the undersigned agrees
to be bound by all the terms of the Agreement with respect to [●] shares of
Series B Preferred Stock.

The undersigned acknowledges and agrees that once delivered to NextDecade, it
may not revoke, withdraw, amend, change or modify this Addendum unless the
Agreement has been terminated.





[Series B Preferred Stock Purchase Agreement]




THIS ADDENDUM SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO CONFLICTS OF LAW
PRINCIPLES THAT WOULD REQUIRE THE APPLICATION OF THE LAWS OF ANOTHER
JURISDICTION.

This Addendum may be executed in one or more counterparts, each of which, when
so executed, shall constitute the same instrument and the counterparts may be
delivered by facsimile transmission or by electronic mail in portable document
format (.pdf).

[Signature on Following Page]





[Series B Preferred Stock Purchase Agreement]




 

IN WITNESS WHEREOF, the Parties have caused this Addendum to be duly executed
and delivered by their proper and duly authorized officers as of this [●] day of
[●].

 

TRANSFEREE WHO BECOMES A PURCHASER

 

 

 

[NAME]

 

 

 

as a Purchaser

 

Name:

 





[Series B Preferred Stock Purchase Agreement]




Exhibit B

ASSUMPTION AND JOINDER AGREEMENT

Reference is made to (i) that certain Series B Convertible Preferred Stock
Purchase Agreement (as amended, modified or supplemented from time to time, the
“Agreement”), dated as of May 17, 2019, by and between NextDecade Corporation, a
Delaware corporation (“NextDecade”), and [PURCHASER] or a successor thereof, and
(ii) that certain Addendum, dated as of [●], [●] (the “Transferor Addendum”)
submitted by [●], as transferor (the “Transferor”).  Each capitalized term used
but not defined herein shall have the meaning given to it in the Agreement.

As a condition precedent to becoming a Purchaser with respect to [●] shares of
Series B Preferred Stock, the undersigned (the “Transferee”) hereby agrees to
become bound by all the terms, conditions and obligations set forth in the
Agreement and the Transferor Addendum, copies of which are attached hereto as
Annex I.  This Assumption and Joinder Agreement shall take effect and shall
become an integral part of the Agreement and the Transferor Addendum immediately
upon its execution, and the Transferee shall be deemed to be bound by all of the
terms, conditions and obligations of the Agreement and the Transferor Addendum
as of the date thereof.  The Transferee shall hereafter be deemed to be a
“Purchaser” with respect to [●] shares of Series B Preferred Stock and a “Party”
for all purposes under the Agreement.

[Signatures on Following Page]

 

 



[Series B Preferred Stock Purchase Agreement]




 

IN WITNESS WHEREOF, this Assumption and Joinder Agreement has been duly executed
by each of the undersigned as of the date specified below.

Date:  [●]

 

 

 

 

 

Name of Transferor

   

Name of Transferee

 

 

 

 

 

 

Authorized Signatory of Transferor

 

Authorized Signatory of Transferee

 

 

 

 

 

 

(Type or Print Name and Title of Authorized Signatory)

 

(Type or Print Name and Title of Authorized Signatory)

 

 

 

 

 

Address of Transferee:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Attn:

 

 

 

 

 

 

 

 

Tel:

 

 

 

 

 

 

 

 

Fax:

 

 

 

 

 

 

 

 

E-mail:

 

 

 

 

 

 

 





 




 

Exhibit C

CERTIFICATE OF DESIGNATIONS

OF

SERIES B CONVERTIBLE PREFERRED STOCK

[see attached]

 

 



 




 

Exhibit D

FORM OF WARRANT AGREEMENT

[see attached]

 

 



 




 

Exhibit E

USE OF PROCEEDS

Proceeds from the Series B Preferred Equity Offering shall be used by the
Company for development activities related to the liquefaction of natural gas
and the sale of liquefied natural gas (“LNG”) in international markets,
including:

·



Development activities related to the Rio Grande LNG terminal facility at the
Port of Brownsville in southern Texas and an associated 137-mile Rio Bravo
pipeline to supply gas to the terminal, in each case, including activities and
businesses reasonably complementary or ancillary thereto and reasonable
extensions thereof;

·



Development activities related to an approximate 1,000-acre site near Texas
City, Texas for a second potential LNG terminal, including activities and
businesses reasonably complementary or ancillary thereto and reasonable
extensions thereof; and

·



Development activities conducted in overseas locations (including, but not
limited to China and Singapore) in direct support of the Company’s businesses as
set forth above.





 




 

Exhibit F

REGISTRATION RIGHTS AGREEMENT

[see attached]

 





 




 

Exhibit G

PURCHASER RIGHTS AGREEMENT

[see attached]





 




 

Exhibit H

PURCHASER NOTICE ADDRESSES

FIRST SERIES OF HDML FUND I LLC

BARDIN HILL EVENT-DRIVEN MASTER FUND LP

and

HCN LP

 

(For notice purposes)

[Applicable Purchaser]

c/o Bardin Hill Investment Partners LP

477 Madison Avenue, 8th Floor

New York, NY 10022

Attention:        Avinash Kripalani

akripalani@bardinhill.com

 

with a copy (which shall not constitute notice to the foregoing Purchaser) to:

Weil, Gotshal & Manges LLP

767 Fifth Avenue, 17th Floor

New York, NY 10153

Attention:        Jaclyn L. Cohen

Jackie.Cohen@weil.com

 

